UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 07/31 Date of reporting period: 04/30/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Inflation Adjusted Securities Fund April 30, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 99.5% Rate (%) Date Amount ($) Value ($) U.S. Government Securities - 99.5% U.S. Treasury Inflation Protected Securities, Bonds 2.38 1/15/25 12,279,890 a,b 14,217,509 U.S. Treasury Inflation Protected Securities, Bonds 2.00 1/15/26 7,208,449 a 8,220,616 U.S. Treasury Inflation Protected Securities, Notes 2.13 1/15/19 5,818,805 a 6,081,216 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/19 8,610,518 a,b 8,690,199 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/20 13,373,243 a 13,530,980 U.S. Treasury Inflation Protected Securities, Notes 1.25 7/15/20 11,641,180 a 12,274,403 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/21 6,036,621 a 6,095,279 U.S. Treasury Inflation Protected Securities, Notes 0.63 7/15/21 3,290,123 a 3,411,959 U.S. Treasury Inflation Protected Securities, Notes 0.13 1/15/22 8,591,541 a 8,668,564 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/22 2,694,519 a 2,712,071 U.S. Treasury Inflation Protected Securities, Notes 0.13 7/15/22 8,282,915 a 8,364,286 U.S. Treasury Inflation Protected Securities, Notes 0.13 1/15/23 5,470,382 a 5,484,594 U.S. Treasury Inflation Protected Securities, Notes 0.38 7/15/23 1,700,481 a 1,732,598 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/24 12,305,223 a,b 12,652,993 U.S. Treasury Inflation Protected Securities, Notes 0.13 7/15/24 8,958,703 a 8,920,387 U.S. Treasury Inflation Protected Securities, Notes 0.38 7/15/25 2,834,299 a,b 2,856,571 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 10,592,238 a 10,845,827 U.S. Treasury Inflation Protected Securities, Notes 0.13 7/15/26 60,977 a 59,881 Total Bonds and Notes (cost $134,132,141) Other Investment - .5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $634,303) 634,303 c STATEMENT OF INVESTMENTS (Unaudited) (continued) Total Investments (cost $134,766,444) % Liabilities, Less Cash and Receivables % ) Net Assets % a Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. b Security, or portion thereof, on loan. At April 30, 2017, the value of the fund’s securities on loan was $34,315,206 and the value of the collateral held by the fund was $43,374,568, consisting of U.S. Government & Agency securities. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 99.5 Money Market Investment .5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Inflation Adjusted Securities Fund April 30, 2017 (Unaudited) The following is a summary of the inputs used as of April 30, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Registered Investment Company 634,303 - - U.S. Treasury - 134,819,933 - NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At April 30, 2017, accumulated net unrealized appreciation on investments was $687,792, consisting of $1,118,887 gross unrealized appreciation and $431,095 gross unrealized depreciation. At April 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Intermediate Term Income Fund April 30, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 104.8% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables - 1.7% AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 4,275,000 4,281,489 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 3,706,103 3,707,504 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 2,935,000 2,940,685 Commercial Mortgage Pass-Through Ctfs. - 2.5% Commercial Mortgage Trust, Ser. 2015-DC1, Cl. A5 3.35 2/10/48 2,570,000 2,613,392 Commercial Mortgage Trust, Ser. 2017-CD3, Cl. A4 3.63 2/10/50 4,375,000 4,575,130 Houston Galleria Mall Trust, Ser. 2015-HGLR, Cl. A1A2 3.09 3/5/37 865,000 b 865,642 Motel 6 Trust, Ser. 2015-MTL6, Cl. A2A2 2.61 2/5/30 6,500,000 b 6,521,005 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 1,781,401 1,858,396 Consumer Discretionary - 1.7% 21st Century Fox America, Gtd. Debs. 7.63 11/30/28 1,470,000 1,944,232 21st Century Fox America, Gtd. Notes 4.00 10/1/23 500,000 521,804 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 4,110,000 b 4,289,780 Sky, Gtd. Notes 3.75 9/16/24 3,030,000 b 3,091,960 Time Warner, Gtd. Debs. 5.35 12/15/43 1,520,000 1,577,964 Consumer Staples - 2.3% Anheuser-Busch InBev Finance, Gtd. Notes 4.90 2/1/46 1,800,000 1,973,889 Kraft Heinz Foods, Gtd. Notes 6.88 1/26/39 1,560,000 1,960,333 Newell Brands, Sr. Unscd. Notes 4.20 4/1/26 1,480,000 1,557,219 Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 1,795,000 b 1,933,432 Post Holdings, Gtd. Notes 5.50 3/1/25 1,920,000 b 2,016,000 Reynolds American, Gtd. Notes 4.85 9/15/23 3,195,000 3,511,634 Wm. Wrigley Jr., Sr. Unscd. Notes 3.38 10/21/20 2,185,000 b 2,257,109 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.8% (continued) Rate (%) Date Amount ($) a Value ($) Energy - 3.5% Cenovus Energy, Sr. Unscd. Notes 5.25 6/15/37 2,450,000 b 2,399,322 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 1,855,000 1,961,184 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 3,815,000 3,691,047 Kinder Morgan, Gtd. Notes 7.75 1/15/32 7,710,000 9,841,237 MPLX LP, Sr. Unscd. Notes 4.13 3/1/27 855,000 867,723 MPLX LP, Sr. Unscd. Notes 5.20 3/1/47 905,000 930,021 Williams Partners, Sr. Unscd. Notes 4.50 11/15/23 1,980,000 2,095,186 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 920,000 1,062,385 Financials - 14.5% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 4,050,000 b 4,084,190 AerCap Ireland Capital , Gtd. Notes 3.50 5/26/22 1,500,000 1,526,010 American Express Credit, Sr. Unscd. Notes, Ser. F 2.60 9/14/20 2,060,000 2,088,339 American International Group, Sr. Unscd. Notes 4.88 6/1/22 3,615,000 3,950,794 Bank of America, Sr. Unscd. Notes 2.15 11/9/20 4,500,000 4,468,338 Bank of America, Sr. Unscd. Notes 5.00 5/13/21 1,495,000 1,628,867 Bank of America, Sr. Unscd. Notes 4.00 4/1/24 2,120,000 2,208,756 Bank of America, Sr. Unscd. Notes 3.50 4/19/26 1,635,000 1,634,523 Barclays, Sr. Unscd. Notes 4.38 1/12/26 2,100,000 2,160,207 Citigroup, Sr. Unscd. Notes 3.89 1/10/28 4,985,000 c 5,068,190 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 2,810,000 2,940,912 Citigroup, Sub. Notes 4.75 5/18/46 2,170,000 2,172,988 Cooperatieve Rabobank, Gtd. Notes 3.75 7/21/26 2,300,000 2,286,531 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 6,400,000 6,958,374 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.95 3/12/19 3,415,000 c 3,425,207 Goldman Sachs Group, Sr. Unscd. Notes 2.14 11/15/18 5,710,000 c 5,777,281 Goldman Sachs Group, Sr. Unscd. Notes 2.75 9/15/20 390,000 394,326 Goldman Sachs Group, Sr. Unscd. Notes 2.65 11/29/23 5,300,000 c 5,485,410 JPMorgan Chase & Co., Sub. Notes 4.25 10/1/27 2,360,000 2,446,359 Coupon Maturity Principal Bonds and Notes - 104.8% (continued) Rate (%) Date Amount ($) a Value ($) Financials - 14.5% (continued) JPMorgan Chase & Co., Sub. Notes 3.63 12/1/27 1,675,000 1,644,058 KeyBank, Sr. Unscd. Notes 2.50 11/22/21 1,210,000 1,209,872 Lloyds Banking Group, Sub. Notes 4.65 3/24/26 3,300,000 3,432,832 Morgan Stanley, Sr. Unscd. Notes 4.30 1/27/45 3,800,000 3,813,083 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 3,230,000 b 3,554,231 Park Aerospace Holdings, Gtd. Notes 5.25 8/15/22 375,000 b 397,500 Park Aerospace Holdings, Gtd. Notes 5.50 2/15/24 1,595,000 b 1,690,700 Principal Financial Group, Gtd. Notes 4.30 11/15/46 1,600,000 1,638,466 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 3,380,000 c 3,738,463 Quicken Loans, Gtd. Notes 5.75 5/1/25 2,125,000 b 2,156,875 Synchrony Financial, Sr. Unscd. Notes 3.75 8/15/21 2,285,000 2,366,828 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 2,100,000 b 2,099,992 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 200,000 b 199,871 Wells Fargo & Co., Sr. Unscd. Notes 3.07 1/24/23 1,625,000 1,644,937 Wells Fargo & Co., Sub. Notes 4.30 7/22/27 3,470,000 3,643,493 ZFS Finance USA Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/37 1,935,000 b,c 1,941,966 Foreign/Governmental - 7.7% Argentine Government, Sr. Unscd. Bonds 6.88 1/26/27 1,355,000 d 1,434,945 Argentine Government, Unscd. Bonds ARS 21.20 9/19/18 30,730,000 2,107,884 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 2,249,500,000 937,572 Colombian Government, Sr. Unscd. Notes 3.88 4/25/27 790,000 797,703 Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 2,825,000 b 3,117,760 Japanese Government, Sr. Unscd. Bonds, Ser. 20 JPY 0.10 3/10/25 2,456,100,000 e 23,115,576 Mexican Government, Bonds, Ser. M MXN 5.75 3/5/26 36,665,000 1,771,096 Mexican Government, Sr. Unscd. Notes 4.15 3/28/27 820,000 844,149 Mexican Government, Sr. Unscd. Notes 4.75 3/8/44 1,350,000 1,338,525 Portuguese Government, Sr. Unscd. Bonds EUR 2.88 7/21/26 5,165,000 b 5,468,451 Romanian Government, Sr. Unscd. Notes 4.88 1/22/24 2,885,000 b 3,144,197 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.8% (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental - 7.7% (continued) Romanian Government, Sr. Unscd. Notes 6.13 1/22/44 1,770,000 b 2,201,861 Russian Government, Unscd. Bonds, Ser. 6217 RUB 7.50 8/18/21 106,490,000 1,864,974 Uruguayan Government, Sr. Unscd. Notes 4.38 10/27/27 2,655,000 2,801,025 Health Care - 4.8% Abbott Laboratories, Sr. Unscd. Notes 4.90 11/30/46 1,860,000 1,953,342 Abbvie, Sr. Unscd. Notes 3.20 5/14/26 2,125,000 2,074,854 Aetna, Sr. Unscd. Notes 2.80 6/15/23 2,640,000 2,644,947 AmerisourceBergen, Sr. Unscd. Notes 3.25 3/1/25 1,535,000 1,553,271 Celgene, Sr. Unscd. Notes 3.55 8/15/22 2,395,000 2,487,845 Gilead Sciences, Sr. Unscd. Notes 3.65 3/1/26 820,000 835,067 Gilead Sciences, Sr. Unscd. Notes 4.75 3/1/46 1,180,000 1,219,565 HCA, Gtd. Notes 5.38 2/1/25 2,130,000 2,223,187 Medtronic, Gtd. Notes 4.63 3/15/45 1,415,000 1,543,472 Mylan, Gtd. Notes 3.15 6/15/21 2,440,000 2,465,457 Perrigo Finance Unlimited, Gtd. Notes 4.38 3/15/26 3,190,000 3,286,009 Shire Acquisitions Investments Ireland, Gtd. Notes 2.88 9/23/23 2,285,000 2,243,388 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 3.15 10/1/26 570,000 d 531,770 Thermo Fisher Scientific, Sr. Unscd. Notes 2.95 9/19/26 2,135,000 2,055,587 UnitedHealth Group, Sr. Unscd. Notes 4.75 7/15/45 1,735,000 1,938,736 Zimmer Biomet Holdings, Sr. Unscd. Notes 3.55 4/1/25 2,400,000 2,394,907 Industrials - 2.7% BAE Systems Holdings, Gtd. Notes 3.85 12/15/25 4,045,000 b 4,188,877 CSX, Sr. Unscd. Notes 2.60 11/1/26 2,607,000 2,480,240 ERAC USA Finance, Gtd. Notes 3.85 11/15/24 1,895,000 b 1,946,097 FedEx, Gtd. Notes 4.40 1/15/47 1,940,000 1,916,834 General Electric, Sr. Unscd. Notes 1.67 1/14/19 3,310,000 c 3,332,419 United Rentals North America, Gtd. Notes 5.75 11/15/24 1,980,000 2,093,850 Coupon Maturity Principal Bonds and Notes - 104.8% (continued) Rate (%) Date Amount ($) a Value ($) Industrials - 2.7% (continued) Waste Management, Gtd. Notes 6.10 3/15/18 1,700,000 1,767,410 Information Technology - 2.0% Broadcom, Gtd. Notes 3.00 1/15/22 2,805,000 b 2,830,618 Dell International, Sr. Scd. Notes 6.02 6/15/26 3,040,000 b 3,354,369 Hewlett Packard Enterprise, Sr. Unscd. Notes 4.65 10/15/22 1,490,000 c 1,573,921 Oracle, Sr. Unscd. Notes 2.65 7/15/26 2,150,000 2,077,803 Visa, Sr. Unscd. Notes 3.15 12/14/25 1,945,000 1,979,318 Zayo Group, Gtd. Notes 5.75 1/15/27 1,125,000 b 1,196,719 Materials - 1.9% Ardagh Packaging Finance, Gtd. Notes 6.00 2/15/25 2,100,000 b 2,176,125 Equate Petrochemical, Gtd. Notes 3.00 3/3/22 1,400,000 b 1,394,960 Glencore Funding, Gtd. Notes 4.63 4/29/24 2,460,000 b 2,580,262 LYB International Finance, Gtd. Notes 4.00 7/15/23 1,855,000 1,954,589 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 3,370,000 d 3,532,201 Steel Dynamics, Sr. Unscd. Notes 5.00 12/15/26 565,000 b 579,125 Municipal Bonds - 2.3% California, GO (Build America Bonds) 7.30 10/1/39 3,705,000 5,256,246 New Jersey Economic Development Authority, School Facilities Construction Revenue 4.45 6/15/20 4,640,000 4,763,424 New York City, GO (Build America Bonds) 5.99 12/1/36 3,830,000 4,803,548 Real Estate - 1.4% Alexandria Real Estate Equities, Gtd. Notes 3.95 1/15/27 425,000 430,304 Alexandria Real Estate Equities, Gtd. Notes 4.50 7/30/29 1,560,000 1,633,869 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 1,515,000 1,552,101 DDR, Sr. Unscd. Notes 4.75 4/15/18 1,495,000 1,527,820 Omega Healthcare Investors, Gtd. Notes 5.25 1/15/26 1,975,000 2,079,872 Simon Property Group, Sr. Unscd. Notes 3.50 9/1/25 2,040,000 2,070,441 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.8% (continued) Rate (%) Date Amount ($) a Value ($) Residential Mortgage Pass-Through Ctfs. - .0% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 37,518 38,035 Prudential Home Mortgage Securities, Ser. 1994-A, Cl. 5B 6.73 4/28/24 336 b,c 326 Residential Funding Mortgage Securities I Trust, Ser. 2004-S3, Cl. M1 4.75 3/25/19 33,378 33,220 Telecommunications - 2.1% AT&T, Sr. Unscd. Notes 1.96 11/27/18 4,410,000 c 4,449,086 AT&T, Sr. Unscd. Notes 5.45 3/1/47 3,190,000 3,298,345 Rogers Communications, Gtd. Notes 4.10 10/1/23 2,550,000 2,718,937 Telefonica Emisiones, Gtd. Notes 5.21 3/8/47 1,010,000 1,048,575 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 2,345,000 2,593,727 U.S. Government Agencies - .0% Small Business Administration Participation Ctfs., Gov't Gtd. Debs., Ser. 97-J 6.55 10/1/17 4,303 U.S. Government Agencies/Mortgage-Backed - 27.4% Federal Home Loan Mortgage Corp.: 4.00% 11,890,000 f,g 12,517,011 3.00%, 11/1/46 3,943,644 g 3,942,486 3.50%, 8/1/30-8/1/46 12,904,521 g 13,346,472 5.00%, 10/1/18-9/1/40 256,877 g 282,997 5.50%, 5/1/40 104,112 g 115,499 6.00%, 7/1/17-6/1/22 141,529 g 151,625 6.50%, 9/1/29-3/1/32 2,631 g 2,961 7.00%, 11/1/31 70,239 g 77,710 7.50%, 12/1/25-1/1/31 4,611 g 4,816 8.00%, 10/1/19-1/1/28 2,899 g 3,454 8.50%, 7/1/30 361 g 437 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 51, Cl. E, 10.00%, 7/15/20 14,443 g 15,379 Federal National Mortgage Association: 3.00% 1,675,000 f,g 1,673,561 3.50% 1,135,000 f,g 1,186,283 4.00% 28,955,000 f,g 30,497,757 3.00%, 10/1/30-4/1/46 42,126,429 g 42,948,327 3.28%, 3/1/27 13,456,416 g 13,918,927 3.50%, 1/1/31-3/1/46 32,409,436 g 33,509,417 Coupon Maturity Principal Bonds and Notes - 104.8% (continued) Rate (%) Date Amount ($) a Value ($) U.S. Government Agencies/Mortgage-Backed - 27.4% (continued) 4.00%, 12/1/43 2,053,307 g 2,176,960 5.00%, 5/1/18-11/1/20 172,649 g 178,328 5.50%, 2/1/33-7/1/40 3,014,218 g 3,379,524 6.00%, 1/1/19-1/1/38 173,968 g 194,321 6.50%, 3/1/26-10/1/32 17,513 g 19,482 7.00%, 2/1/29-6/1/32 17,857 g 19,805 7.50%, 11/1/27-3/1/31 2,723 g 2,871 8.00%, 12/1/25 4,512 g 4,869 Pass-Through Ctfs., REMIC, Ser. 1988-16, Cl. B, 9.50%, 6/25/18 1,027 g 1,042 Government National Mortgage Association I: 5.50%, 4/15/33 592,145 671,379 6.50%, 4/15/28-7/15/32 9,913 11,144 7.00%, 4/15/28-9/15/31 2,841 3,260 7.50%, 12/15/26-11/15/30 720 724 8.00%, 5/15/26-10/15/30 8,385 8,655 8.50%, 4/15/25 1,745 1,918 9.00%, 10/15/27 6,241 6,306 9.50%, 11/15/17-2/15/25 948 952 Government National Mortgage Association II: 3.00%, 10/20/45-11/20/45 19,236,920 19,524,744 6.50%, 2/20/31-7/20/31 41,573 48,913 7.00%, 11/20/29 146 170 U.S. Government Securities - 23.9% U.S. Treasury Bonds 4.50 2/15/36 19,050,000 d 24,442,045 U.S. Treasury Bonds 2.50 2/15/46 3,025,000 2,749,559 U.S. Treasury Floating Rate Notes 0.96 1/31/19 28,775,000 c 28,832,061 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/21 12,833,600 h 12,958,304 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 12,457,538 h 12,755,784 U.S. Treasury Notes 1.63 3/15/20 14,160,000 14,236,889 U.S. Treasury Notes 1.50 4/15/20 26,050,000 26,091,732 U.S. Treasury Notes 1.88 1/31/22 35,645,000 35,764,054 Utilities - 2.4% Dominion Resources, Sr. Unscd. Notes 2.85 8/15/26 4,100,000 3,888,534 Dynegy, Gtd. Notes 7.63 11/1/24 2,280,000 d 2,097,600 Enel, Jr. Sub. Bonds 8.75 9/24/73 1,415,000 b,c 1,659,087 Enel Finance International, Gtd. Notes 6.00 10/7/39 805,000 b 930,523 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 2,200,000 2,351,888 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 104.8% (continued) Rate (%) Date Amount ($) a Value ($) Utilities - 2.4% (continued) Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 355,000 370,853 Great Plains Energy, Sr. Unscd. Notes 3.90 4/1/27 810,000 821,097 Kentucky Utilities, First Mortgage Bonds 4.38 10/1/45 1,210,000 1,275,033 Louisville Gas & Electric, First Mortgage Bonds 4.38 10/1/45 1,410,000 1,483,954 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 395,000 526,992 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 550,000 727,010 Total Bonds and Notes (cost $684,224,676) Face Amount Covered by Options Purchased - .0% Contracts ($) Value ($) Put Options - .0% Euro, May 2017 @ EUR 1.09 (cost $18,479) 1,870,000 Yield at Date of Maturity Principal Short-Term Investments - .6% Purchase (%) Date Amount ($) Value ($) U.S. Treasury Bills 0.52 5/11/17 2,565,000 2,564,531 U.S. Treasury Bills 0.87 9/28/17 1,455,000 i 1,449,740 Total Short-Term Investments (cost $4,014,289) Other Investment - 1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $9,778,344) 9,778,344 j Investment of Cash Collateral for Securities Loaned - 1.1% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $7,201,883) 7,201,883 j Total Investments (cost $705,237,671) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation a Principal amount stated in U.S. Dollars unless otherwise noted. ARS—Argentine Peso COP—Colombian Peso EUR—Euro JPY—Japanese Yen MXN—Mexican Peso RUB—Russian Ruble b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2017, these securities were valued at $76,268,932 or 11.57% of net assets. c Variable rate security—rate shown is the interest rate in effect at period end. d Security, or portion thereof, on loan. At April 30, 2017, the value of the fund’s securities on loan was $31,336,600 and the value of the collateral held by the fund was $32,308,468, consisting of cash collateral of $7,201,883 and U.S. Government & Agency securities valued at $25,106,585. e Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. f Purchased on a forward commitment basis. g The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. h Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. i Held by or on behalf of a counterparty for open futures contracts. j Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) U.S. Government and Agencies/Mortgage-Backed 51.3 Corporate Bonds 39.3 Foreign/Governmental 7.7 Short-Term/Money Market Investments 3.2 Commercial Mortgage-Backed 2.5 Municipal Bonds 2.3 Asset-Backed 1.7 Residential Mortgage-Backed .0 Options Purchased .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Intermediate Term Income Fund April 30, 2017 (Unaudited) The following is a summary of the inputs used as of April 30, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 10,929,678 - Commercial Mortgage-Backed - 16,433,565 - Corporate Bonds † - 259,305,019 - Foreign Government - 50,945,718 - Municipal Bonds † - 14,823,218 - Registered Investment Companies 16,980,227 - - Residential Mortgage-Backed - 71,581 - U.S. Government Agencies/Mortgage-Backed - 180,454,840 - U.S. Treasury - 161,844,699 - Other Financial Instruments: Futures †† 1,153,054 - - Forward Foreign Currency Exchange Contracts †† - 1,221,906 - Options Purchased - 16,012 - Liabilities($) Other Financial Instruments: Futures †† (1,109,836) - - ) Forward Foreign Currency Exchange Contracts †† - (408,944) - ) Options Written - (53,800) - ) Swaps †† - (199,859) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus Intermediate Term Income Fund April 30, 2017 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration (Depreciation) ($) Futures Long U.S. Treasury 2 Year Notes 250 54,152,344 June 2017 125,885 U.S. Treasury 5 Year Notes 698 82,647,562 June 2017 886,974 U.S. Treasury Ultra Long Bond 51 8,309,813 June 2017 140,195 Futures Short Euro-Bobl 526 (75,552,123) June 2017 (163,416) Euro-Bond 54 (9,516,263) June 2017 (41,811) Japanese 10 Year Bond 18 (24,385,378) June 2017 (182,547) U.S. Treasury 10 Year Notes 553 (69,522,469) June 2017 (722,062) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF OPTIONS WRITTEN Dreyfus Intermediate Term Income Fund April 30, 2017 (Unaudited) Face Amount Covered by Contracts a Value ($) Call Options: British Pound Cross Currency April 2017 @ GBP 0.88 EUR 1,070,000 - Euro, May 2017 @ EUR 1.04 1,870,000 (1,251) Japanese Yen, April 2017 @ JPY 116 2,325,000 - Mexican Peso, May 2017 @ MXN 21.5 1,145,000 (176) Norwegian Krone Cross Currency June 2017 @ NOK 9.3 EUR 965,000 (14,557) South African Rand, July 2017 @ ZAR 14.25 1,015,000 (15,441) South African Rand, July 2017 @ ZAR 14.5 1,000,000 (7,590) South African Rand, July 2017 @ ZAR 15 1,000,000 (4,718) South Korean Won, April 2017 @ KRW 1,200 1,150,000 - South Korean Won, June 2017 @ KRW 1,200 1,140,000 (2,700) South Korean Won, July 2017 @ KRW 1,200 1,015,000 (6,515) Turkish Lira, May 2017 @ TRY 3.85 1,145,000 (852) Put Options: New Zealand Dollar Cross Currency April 2017 @ NZD 1.02 AUD 1,550,000 - Total Options Written (premiums received $190,626) ) a Face amount stated in U.S. Dollars unless otherwise indicated. AUD—Australian Dollar EUR—Euro See notes to financial statements. STATEMENT OF SWAP AGREEMENTS Dreyfus Intermediate Term Income Fund April 30, 2017 (Unaudited) OTC Interest Rate Swaps (Pay) Receive Notional Currency/ Fixed Unrealized Amount ($) Floating Rate Counterparty Rate (%) Expiration (Depreciation) ($) USD - 3 MONTH US CPI URBAN CONSUMERS JP Morgan Chase 201,100,000 NSA Bank 1.68 4/25/2018 (199,859) Gross Unrealized Depreciation ) USD—United States Dollar See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, NOTES which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at April 30, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. NOTES As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Swap Agreements: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or NOTES interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap agreements in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change. The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and Liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap agreements. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap agreements in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Interest rate swaps open at April 30, 2017 are set forth in the Statement of Swap Agreements. At April 30, 2017, accumulated net unrealized appreciation on investments was $6,703,712, consisting of $12,643,864 gross unrealized appreciation and $5,940,152 gross unrealized depreciation. At April 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTES Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Short Term Income Fund April 30, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 96.9% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables - 1.9% Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 261,328 261,427 Countrywide Asset-Backed Certificates, Ser. 2004-6, Cl. 2A5 1.76 11/25/34 795,025 b 779,130 OSCAR US Funding Trust, Ser. 2017-1A, Cl. A4 3.30 5/10/24 820,000 c 825,148 Santander Drive Auto Receivables Trust, Ser. 2013-2, Cl. D 2.57 3/15/19 1,460,000 1,467,534 Commercial Mortgage Pass-Through Ctfs. - .5% Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.70 12/10/49 300,834 b 300,680 Commercial Mortgage Trust, Ser. 2015-DC1, Cl. A5 3.35 2/10/48 580,000 589,793 Consumer Discretionary - 3.8% 21st Century Fox America, Gtd. Notes 3.00 9/15/22 1,115,000 1,131,131 Comcast, Gtd. Notes 5.70 7/1/19 650,000 703,618 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 1,170,000 c 1,221,178 Sky, Gtd. Notes 2.63 9/16/19 1,220,000 c 1,224,742 Time Warner, Gtd. Notes 2.10 6/1/19 900,000 902,189 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 530,000 c 529,998 Walgreens Boots Alliance, Sr. Unscd. Notes 1.75 5/30/18 765,000 768,119 Consumer Staples - 3.8% Anheuser-Busch InBev Finance, Gtd. Notes 2.65 2/1/21 935,000 947,410 CVS Health, Sr. Unscd. Notes 2.25 12/5/18 1,520,000 1,531,692 Kraft Heinz Foods, Gtd. Notes 2.80 7/2/20 575,000 584,471 Newell Brands, Sr. Unscd. Notes 3.15 4/1/21 500,000 513,958 Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 380,000 c 409,306 Reynolds American, Gtd. Notes 8.13 6/23/19 800,000 898,447 WM Wrigley Jr., Sr. Unscd. Notes 2.00 10/20/17 1,720,000 c 1,724,159 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 96.9% (continued) Rate (%) Date Amount ($) a Value ($) Energy - 1.3% ConocoPhillips, Gtd. Notes 4.20 3/15/21 575,000 d 615,609 Energy Transfer Partners, Sr. Unscd. Notes 4.15 10/1/20 775,000 807,135 EQT, Sr. Unscd. Notes 8.13 6/1/19 215,000 239,825 Kinder Morgan Energy Partners, Gtd. Notes 5.95 2/15/18 596,000 614,891 Financials - 12.1% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 760,000 c 766,416 AerCap Ireland Capital, Gtd. Notes 3.50 5/26/22 350,000 356,069 American Express Credit, Sr. Unscd. Notes, Ser. F 2.60 9/14/20 455,000 461,259 American International Group, Sr. Unscd. Notes 6.40 12/15/20 425,000 481,721 Bank of America, Sr. Unscd. Bond 2.15 11/9/20 550,000 546,130 Bank of America, Sr. Unscd. Notes 5.65 5/1/18 145,000 150,503 Bank of America, Sr. Unscd. Notes 2.20 1/15/19 1,335,000 b 1,350,053 Bank of America, Sr. Unscd. Notes 2.63 4/19/21 960,000 962,001 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 545,000 550,579 Barclays, Sr. Unscd. Notes 4.38 1/12/26 480,000 493,762 Capital One Financial, Sr. Unscd. Notes 3.05 3/9/22 950,000 953,780 Citizens Financial Group, Sr. Unscd. Notes 2.38 7/28/21 975,000 968,538 Cooperatieve Rabobank, Gtd. Notes 3.75 7/21/26 465,000 462,277 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 575,000 625,166 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.95 3/12/19 855,000 b 857,556 Goldman Sachs Group, Sr. Unscd. Notes 2.38 1/22/18 625,000 628,069 Goldman Sachs Group, Sr. Unscd. Notes 2.14 11/15/18 1,295,000 b 1,310,259 Goldman Sachs Group, Sr. Unscd. Notes 2.55 10/23/19 725,000 732,781 Goldman Sachs Group, Sr. Unscd. Notes 2.65 11/29/23 795,000 b 822,811 HSBC Holdings, Sr. Unscd. Notes 2.65 1/5/22 1,080,000 1,074,195 ING Groep, Sr. Unscd. Notes 3.15 3/29/22 660,000 669,682 KeyBank, Sr. Unscd. Bond 2.50 11/22/21 265,000 264,972 Lloyds Banking Group, Sr. Unscd. Notes 3.10 7/6/21 725,000 737,314 Coupon Maturity Principal Bonds and Notes - 96.9% (continued) Rate (%) Date Amount ($) a Value ($) Financials - 12.1% (continued) Morgan Stanley, Sr. Unscd. Notes 2.34 1/20/22 900,000 b 908,818 Park Aerospace Holdings, Gtd. Notes 5.25 8/15/22 85,000 c 90,100 PNC Bank, Sr. Unscd. Notes 2.20 1/28/19 600,000 604,419 Quicken Loans, Gtd. Notes 5.75 5/1/25 500,000 c 507,500 Synchrony Financial, Sr. Unscd. Notes 3.00 8/15/19 565,000 573,789 Visa, Sr. Unscd. Notes 3.15 12/14/25 915,000 931,144 Wells Fargo & Company, Sr. Unscd Notes 2.60 7/22/20 860,000 871,111 Foreign/Governmental - 3.4% Argentine Government, Sr. Unscd. Bonds 6.88 1/26/27 665,000 704,235 Argentine Government, Unscd. Bonds ARS 21.20 9/19/18 2,770,000 190,005 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 463,000,000 192,974 Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 645,000 c 711,843 Japanese Government, Sr. Unscd. Bonds, Ser. 20 JPY 0.10 3/10/25 243,700,000 e 2,293,582 Mexican Government, Bonds, Ser. M MXN 5.75 3/5/26 4,570,000 220,753 Portuguese Government, Sr. Unscd. Bonds EUR 2.88 7/21/26 645,000 c 682,895 Russian Government, Unscd. Bonds, Ser. 6217 RUB 7.50 8/18/21 17,310,000 303,152 Uruguayan Government, Sr. Unscd. Notes 4.38 10/27/27 545,000 574,975 Health Care - 5.1% Abbott Laboratories, Sr. Unscd. Notes 2.90 11/30/21 760,000 768,469 Celgene, Sr. Unscd. Notes 2.13 8/15/18 600,000 602,617 Gilead Sciences, Sr. Unscd. Notes 2.55 9/1/20 1,085,000 1,099,873 HCA, Gtd. Notes 5.38 2/1/25 500,000 521,875 Medtronic, Gtd. Notes 2.50 3/15/20 1,190,000 1,212,743 Mylan, Gtd. Notes 3.15 6/15/21 490,000 495,112 Shire Acquisitions Investments, Gtd. Notes 2.40 9/23/21 1,150,000 1,137,200 Teva Pharmaceuticals, Gtd. Notes 2.20 7/21/21 350,000 340,532 UnitedHealth Group, Sr. Unscd. Bonds 2.13 3/15/21 960,000 959,869 Zimmer Biomet Holdings, Sr. Unscd. Notes 2.70 4/1/20 1,660,000 1,679,407 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 96.9% (continued) Rate (%) Date Amount ($) a Value ($) Industrials - 1.8% Boeing, Sr. Unscd. Notes 2.13 3/1/22 1,225,000 1,220,205 General Electric, Sr. Unscd. Notes 1.67 1/14/19 1,195,000 b 1,203,094 United Rentals North America, Gtd. Notes 5.75 11/15/24 220,000 232,650 Waste Management, Gtd. Notes 6.10 3/15/18 365,000 379,473 Information Technology - .7% Dell International , Sr. Scd. Notes 5.45 6/15/23 400,000 c 432,616 Hewlett Packard Enterprise, Sr. Unscd. Notes 4.40 10/15/22 405,000 427,811 Zayo Group, Gtd. Notes 5.75 1/15/27 255,000 c 271,256 Materials - .3% Equate Petrochemical, Gtd. Notes 3.00 3/3/22 350,000 c 348,740 Steel Dynamics, Sr. Unscd. Notes 5.00 12/15/26 120,000 c 123,000 Municipal Bonds - .6% New Jersey Economic Development Authority, School Facilities Construction Revenue 4.45 6/15/20 1,055,000 Real Estate - 1.6% Alexandria Real Estate Equities, Gtd. Notes 4.60 4/1/22 430,000 458,524 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 365,000 373,938 DDR, Sr. Unscd. Notes 4.75 4/15/18 420,000 429,220 Simon Property Group, Sr. Unscd. Notes 2.50 9/1/20 485,000 489,566 Ventas Realty, Gtd. Notes 3.10 1/15/23 440,000 439,435 Welltower, Sr. Unscd. Notes 2.25 3/15/18 490,000 491,935 Residential Mortgage Pass-Through Ctfs. - .5% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 37,211 37,724 Impac Secured Assets Trust, Ser. 2006-2, Cl. 2A1 1.33 8/25/36 811,206 b 789,691 Telecommunications - .5% AT&T, Sr. Unscd. Notes 3.88 8/15/21 525,000 548,921 AT&T, Sr. Unscd. Notes 3.20 3/1/22 250,000 253,407 Coupon Maturity Principal Bonds and Notes - 96.9% (continued) Rate (%) Date Amount ($) a Value ($) U.S. Government Agencies/Mortgage-Backed - 3.0% Federal National Mortgage Association 0.88%, 8/28/17 5,100,000 f 5,098,608 Gtd. Pass-Through Ctfs., REMIC, Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 34,253 f 34,646 Government National Mortgage Association II 7.00%, 12/20/30-4/20/31 5,514 6,637 7.50%, 11/20/29-12/20/30 5,157 6,111 U.S. Government Securities - 54.0% U.S. Treasury Floating Rate Notes 1.01 4/30/18 21,780,000 b 21,819,335 U.S. Treasury Floating Rate Notes 0.99 10/31/18 4,000,000 b 4,010,076 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/21 4,146,003 g 4,186,290 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 2,019,033 g 2,067,371 U.S. Treasury Notes 1.00 5/31/18 1,500,000 1,497,334 U.S. Treasury Notes 0.63 6/30/18 7,740,000 d 7,692,840 U.S. Treasury Notes 0.75 2/15/19 11,075,000 d 10,978,526 U.S. Treasury Notes 0.75 7/15/19 20,510,000 d 20,263,244 U.S. Treasury Notes 1.38 8/31/20 14,300,000 14,221,522 U.S. Treasury Notes 2.25 4/30/21 2,500,000 2,554,492 U.S. Treasury Notes 1.13 7/31/21 3,715,000 3,623,433 Utilities - 2.0% Dominion Resources, Sr. Unscd. Notes, Ser. C 2.00 8/15/21 1,280,000 1,253,549 Dynegy, Gtd. Notes 7.63 11/1/24 500,000 d 460,000 Enel, Jr. Sub. Bonds 8.75 9/24/73 300,000 b,c 351,750 Eversource Energy, Sr. Unscd. Bonds, Ser. K 2.75 3/15/22 465,000 469,352 Exelon Generation, Sr. Unscd. Notes 6.20 10/1/17 515,000 524,186 Great Plains Energy, Sr. Unscd. Notes 3.15 4/1/22 395,000 400,600 Total Bonds and Notes (cost $166,931,753) Face Amount Covered by Options Purchased - .0% Contracts ($) Value ($) Put Options - .0% Euro, May 2017 @ EUR 1.09 (cost $2,372) 240,000 Yield at Date of Maturity Principal Short-Term Investments - .3% Purchase (%) Date Amount ($) Value ($) U.S. Treasury Bills (cost $518,125) 0.87 9/28/17 520,000 h STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 2.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $4,563,872) 4,563,872 i Investment of Cash Collateral for Securities Loaned - .6% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $1,122,500) 1,122,500 i Total Investments (cost $173,138,622) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. ARS—Argentine Peso COP—Colombian Peso EUR—Euro JPY—Japanese Yen MXN—Mexican Peso RUB—Russian Ruble b Variable rate security—rate shown is the interest rate in effect at period end. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2017, these securities were valued at $10,220,647 or 5.94% of net assets. d Security, or portion thereof, on loan. At April 30, 2017, the value of the fund’s securities on loan was $40,010,219 and the value of the collateral held by the fund was $41,464,408, consisting of cash collateral of $1,122,500 and U.S. Government & Agency securities valued at $40,341,908. e Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. f The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. g Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. h Held by or on behalf of a counterparty for open futures contracts. i Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Government and Agencies/Mortgage-Backed 57.0 Corporate Bonds 33.0 Short-Term/Money Market Investments 3.6 Foreign/Governmental 3.4 Asset-Backed 1.9 Municipal Bonds .6 Commercial Mortgage-Backed .5 Residential Mortgage-Backed .5 Options Purchased .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Short Term Income Fund April 30, 2017 (Unaudited) The following is a summary of the inputs used as of April 30, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Didn’t Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 3,333,239 - Commercial Mortgage-Backed - 890,473 - Corporate Bonds † - 56,481,577 - Foreign Government - 5,874,414 - Municipal Bonds † - 1,083,063 - Registered Investment Companies 5,686,372 - - Residential Mortgage-Backed - 827,415 - U.S. Government Agencies/Mortgage-Backed - 5,146,002 - U.S. Treasury - 93,432,583 - Other Financial Instruments: Futures †† 202,653 - - Forward Foreign Currency Exchange Contracts †† - 141,015 - Options Purchased - 2,055 - Liabilities($) Other Financial Instruments: Futures †† (84,207) - - ) Forward Foreign Currency Exchange Contracts †† - (59,854) - ) Options Written - (8,900) - ) Swaps †† - (51,480) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus Short Term Income Fund April 30, 2017 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration (Depreciation) ($) Futures Long U.S. Treasury 2 Year Notes 45 9,747,422 June 2017 8,354 U.S. Treasury 5 Year Notes 188 22,260,375 June 2017 194,299 Futures Short Euro-Bobl 66 (9,479,924) June 2017 (20,928) Euro-Bond 4 (704,908) June 2017 (3,686) Japanese 10 Year Bond 2 (2,709,487) June 2017 (20,283) U.S. Treasury 10 Year Notes 42 (5,280,188) June 2017 (39,310) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF OPTIONS WRITTEN Dreyfus Short Term Income Fund April 30, 2017 (Unaudited) Face Amount Covered by Contracts a Value ($) Call Options: British Pound Cross Currency, April 2017 @ GBP 0.88 EUR 160,000 - Euro, May 2017 @ EUR 1.04 240,000 (161) Japanese Yen, April 2017 @ JPY 116 260,000 - Mexican Peso, May 2017 @ MXN 21.5 170,000 (26) Norwegian Krone Cross Currency, June 2017 @ NOK 9.3 EUR 160,000 (2,414) South African Rand, July 2017 @ ZAR 14.25 170,000 (2,586) South African Rand, July 2017 @ ZAR 14.5 170,000 (1,290) South African Rand, July 2017 @ ZAR 15 170,000 (802) South Korean Won, April 2017 @ KRW 1,200 175,000 - South Korean Won, June 2017 @ KRW 1,200 170,000 (403) South Korean Won, July 2017 @ KRW 1,200 170,000 (1,091) Turkish Lira, May 2017 @ TRY 3.85 170,000 (127) Put Options: New Zealand Dollar Cross Currency, April 2017 @ NZD 1.02 AUD 235,000 - Total Options Written (premiums received $28,022) ) a Face amount stated in U.S. Dollars unless otherwise indicated. AUD—Australian Dollar EUR—Euro See notes to financial statements. STATEMENT OF SWAP AGREEMENTS Dreyfus Short Term Income Fund April 30, 2017 (Unaudited) OTC Interest Rate Swaps (Pay) Receive Notional Currency/ Fixed Unrealized Amount ($) Floating Rate Counterparty Rate (%) Expiration (Depreciation) ($) USD - 3 MONTH US CPI URBAN CONSUMERS JP Morgan Chase 51,800,000 NSA Bank 1.68 4/25/2018 (51,480) Gross Unrealized Depreciation ) USD—United States Dollar See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, NOTES which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at April 30, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. NOTES As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Swap Agreements: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or NOTES interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap agreements in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change. The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and Liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap agreements. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap agreements in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Interest rate swaps open at April 30, 2017 are set forth in the Statement of Swap Agreements. At April 30, 2017, accumulated net unrealized depreciation on investments was $362,307, consisting of $893,396 gross unrealized appreciation and $1,255,703 gross unrealized depreciation. At April 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTES Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Grade Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 14, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 14, 2017 By: /s/ James Windels James Windels Treasurer Date: June 14, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
